DETAILED ACTION
The instant application having Application No. 17/029,712 filed on 9/23/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-4 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 2, lines 13-16 list different US patent numbers “US 7,274,211” and “US 7,272,211” as referring to the same US patent.  The second listing should be corrected to read “US 7,274,211”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 1, 10 and 17, they recite “an adder” comprising “a plurality of single-bit stages” having “insufficient capacity to add all possible combinations of bits in a respective bit position” of a plurality of multiple-bit input numbers.  Per the specification, this limitation is intended to refer to a particular field programmable gate array (FPGA) or group of FPGAs manufactured by the company Xilinx.  However, Figure 6 of the specification discloses the same Xilinx FPGA configured to add three multiple-bit numbers with a plurality of single-bit stages, wherein each respective stage sums the three bits from the input numbers that correspond to the respective stage’s bit position.  Thus, in a particular configuration, the FPGA in question possesses the capacity to add all possible combinations of bits in a respective bit position.
Moreover, it cannot be definitely determined in all cases whether an adder has “insufficient capacity to add all possible combinations of bits in a respective bit position”.  This is especially true of reconfigurable circuits which may lack the capacity in one configuration but may gain the capacity in another configuration.  This is shown explicitly by the specification, in which the Xilinx FPGA in question lacks such capacity as shown in Figure 5, but gains the capacity as shown in Figure 6.

Claims 2-9 and 11-16 are rejected for the reasons presented above, due to their respective dependencies upon Claims 1 and 10.

As per Claims 1 and 17, they contain multiple instances of “multiple n-bit numbers”, “m n-bit number”, “the numbers”, and “the n-bit numbers”.  It is unclear which, if any, of these limitations are meant to antecedently refer to one another.
Claims 2-9 are rejected for the reasons presented above, due to their dependence upon Claim 1.

As per Claims 4 and 16, they contain the trademark/trade name Xilinx.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a field programmable gate array manufactured by the company Xilinx and, accordingly, the identification/description is indefinite.


Claims 11-16 are rejected for the reasons presented above, due to their dependence upon Claim 10.

As per Claim 14, it recites “the remaining bit position values of the first multiple-bit input”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites adding an n-bit number to a value comprising non-consecutive bits of another n-bit number, and adding the result to another value comprising the remaining non-consecutive bits of the other n-bit number.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a logic circuit comprising an adder having a plurality 
The claim additionally recites inputs for receiving numbers and outputting the resulting sum.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amount to mere data gathering and insignificant extra-solution activity (see MPEP 2106.05(g)).  
Accordingly, the additional elements described above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Moreover, generic inputs and outputs for receiving and outputting data which are necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept. 
Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 2-9, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. 
Claims 2-3 and 8-9 recite further limitations that are abstract mathematical concepts without reciting any additional elements that impose meaningful limits on practicing the abstract idea.  Claims 4-7 recite limitations that make the claimed adder more particular, but fail to include any limitations that particularly apply the mathematical calculations to the adder, i.e. limitations beyond merely generally linking the abstract idea to the particular technology.


As per Claim 10, it recites adding a multiple-bit number to a set of non-consecutive bits of another multiple-bit number, adding the result to the remaining non-consecutive bits of the other multiple-bit number, and determining a sum of input numbers therefrom.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a logic circuit comprising an adder comprising a plurality of single-bit stages having insufficient capacity to add all possible combinations of bits in a respective bit position of the plurality of multiple-bit input numbers.  However, as claimed, these elements fail to impose a meaningful limit on the mathematical calculation steps.  While the limitation(s) provide detail such as a particular structure for the claimed adder, the mathematical calculation steps fail to provide any detail as to how the particular structure implements the mathematical calculations, i.e. the additional element(s) and mathematical calculations are not interrelated, as claimed.  Therefore, the additional elements recited by the claim fail to impose a meaningful limitation on the claimed mathematical calculations.  Providing such detail for the claimed adder in this manner serves only to limit particular technological environment to which the claimed calculations are merely generally applied.  Such limitation(s) only generally link the use of the abstract idea to a particular technology or field of use.

Accordingly, the additional elements described above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generally performing mathematical calculations with a particular adder, but without any limitations directed to the functioning of the particular adder in order to perform the calculations, merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).
Moreover, generic inputs and outputs for receiving and outputting data which are necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept. 
Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 11-16, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. The claims are dependent on Claim 10, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. 
Claims 11-14 recite further limitations that are abstract mathematical concepts without reciting any additional elements that impose meaningful limits on practicing the abstract idea. Claims 15-16 recite limitations that make the claimed adder more particular, but fail to include any limitations that particularly apply the mathematical calculations to the adder, i.e. limitations beyond merely generally linking the abstract idea to the particular technology.
Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 17, it recites adding an n-bit number to a value comprising non-consecutive bits of another n-bit number, and adding the result to another value comprising the remaining non-consecutive bits of the other n-bit number.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “hardware description code comprising configuration instructions” that cause a logic circuit to be configured.  However, these limitations are recited at a high-level of generality, i.e. as general computer instructions.  Such limitations fail to provide a 
The claim additionally recites a logic circuit comprising an adder having a plurality of single-bit stages configured to form a sum by subjecting successive bits of each of the numbers to an operation in a respective one of the single-bit stages, the single-bit stages being such that the adder has insufficient capacity to add all possible combinations of bits in a respective bit position of m n-bit numbers.  However, as claimed, these elements fail to impose a meaningful limit on the mathematical calculation steps.  While the limitation(s) provide detail such as a particular structure for the claimed adder, the mathematical calculation steps fail to provide any detail as to how the particular structure implements the mathematical calculations, i.e. the additional element(s) and mathematical calculations are not interrelated, as claimed.  Therefore, the additional elements recited by the claim fail to impose a meaningful limitation on the claimed mathematical calculations.  Providing such detail for the claimed adder in this manner serves only to limit particular technological environment to which the claimed calculations are merely generally applied.  Such limitation(s) only generally link the use of the abstract idea to a particular technology or field of use.
The claim additionally recites inputs for receiving numbers and outputting the resulting sum.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amount to mere data gathering and insignificant extra-solution activity (see MPEP 2106.05(g)).  

Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generally performing mathematical calculations with a particular adder, but without any limitations directed to the functioning of the particular adder in order to perform the calculations, merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).
Moreover, generic inputs and outputs for receiving and outputting data which are necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept. 
Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 17 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to software, per se.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Poornima et al., “Area Efficient Hybrid Parallel Prefix Adders”, discloses an adder tree wherein even-indexed and odd-indexed bits are summed (i.e. carries computed) separately in the first tree level
Walters, III (US 2016/0246571) discloses FPGA-implemented adder structures/compressor trees that utilize a 6-input lookup table constructed from two 5-input lookup tables, including two-input and three-input (i.e. ternary) adders
Fan et al. (US 2016/0315619) discloses the implementation of a 6-inptu lookup table constructed from two 5-input lookup tables

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182